Citation Nr: 0424311	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1985.  He died in March 2001.  The appellant is the veteran's 
surviving daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appellant was afforded a video-conference hearing in June 
2004; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In March 2001, the veteran filed a claim of service 
connection for colon cancer due to exposure to Agent Orange.  
The veteran died about a week later.  In October 2001, the 
appellant filed an application for dependency and indemnity 
compensation, death pension, and accrued benefits.  The 
appellant's claim for accrued benefits has not been addressed 
by the RO.  The appellant's claim of service connection for 
cause of death and for entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 are inextricably 
intertwined with the issue of entitlement to accrued 
benefits; consequently, a Remand is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  After completing any additional 
indicated development, the RO should 
adjudicate the issue of entitlement to 
accrued benefits.  The appellant and 
her representative should be notified 
of the decision and her appellate 
rights and provided an opportunity to 
respond.  The RO should readjudicate 
the appellant's claims of entitlement 
to service connection for the cause of 
the veteran's death and entitlement to 
Dependents' Educational Assistance 
under 38 U.S.C.A. § Chapter 35.  If the 
determination of these claims remain 
unfavorable to the appellant, the RO 
must issue a Supplemental Statement of 
the Case and provide her a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



